Title: From George Washington to Joseph Walker, 1 April 1781
From: Washington, George
To: Walker, Joseph


                        
                            Sir
                            Head Quarters New Windsor April 1st 1781
                        
                        I have received Your Letter of the 30th of March, and feel myself sensibly distressed at the Account you give
                            of the illness of General Parsons. I wrote to him the 23d Ult., on the business in which you are now employed, and must
                            refer you, to that Letter, as the rule of conduct I would wish to have adopted. That is, to consult the Executive of the
                            State on the Mode they think proper should be pursued in the further investigation of this Matter.
                        As to the Persons already apprehended, such as are not propers Subjects for trial by a General Court Martial,
                            ought to be delivered over to the Civil Authority; In Order to determine this, You can state to His Excellency the Govr
                            the Names, Crimes, & Circumstances of the several Prisoners—And request his decision in what light they are to be
                            considered &—in what Manner they are to be treated. I am Sir.

                    